Exhibit 10.19


Summary of Compensation Package


Name
S.J. Rupert Vessey
Job Title
President, Research & Early Development
Base Salary
$675,000
Effective January 8, 2016
Bonus Target
70%
Effective January 8, 2016
Annual Equity Award
Stock Options
Restricted Stock Units
Effective February 9, 2016
51,624
6,731
Performance Equity
Stock Options
Restricted Stock Units
Effective October 18, 2016
18,304
5,369
Cash Long-Term Incentive Plan
Threshold
Target
Maximum
Effective December 15, 2015
$287,500
$575,000
$1,150,000
Severance Benefit
Lump sum 12 months of base salary
Lump sum 12 months of bonus at target
12 months COBRA benefit at active employee rates, less applicable taxes
In the event of involuntary termination for reasons other than cause
"Double Trigger" due to Change in Control
All severance benefits
Unvested RSUs and Options would fully vest
Change in control payments would be reduced to avoid 280G excise tax, if
beneficial to employee
In the event of position elimination due to change in control
Financial Planning Benefit
Up to $15,000 per year
Reimbursement of reasonable and customary fees associated with financial
planning and/or tax preparation/advice
Acknowledged and agreed:
On behalf of Celgene Corporation:
/s/ Rupert Vessey
February 6, 2017
/s/ Mark J. Alles
February 1, 2017
S.J. Rupert Vessey
Date
 
Mark J. Alles
Date








